  Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 1 of 33 PageID #:1639




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
       Plaintiff,                             )     18 CR 48
                                              )
       v.                                     )     Judge John Z. Lee
                                              )
EDWARD BASES and JOHN PACILIO,                )
                                              )
       Defendants.                            )


                     MEMORANDUM OPINION AND ORDER

       Defendants Edward Bases and John Pacilio have been indicted on charges

arising from trading practices in the commodity futures markets that the government

contends amounted to “spoofing”—that is, placing bids or offers with the intent not to

execute them. They did so, the indictment alleges, in order to artificially inflate or

deflate market prices and obtain more favorable market positions for their intended

transactions. The indictment charges Bases and Pacilio with committing wire fraud

affecting a financial institution under 18 U.S.C. § 1343, commodities fraud under 18

U.S.C. § 1348, as well as conspiracy to commit commodities fraud under 18 U.S.C. §

1349. In addition, the indictment charges Pacilio separately with violating the anti-

spoofing provision of the Commodity Exchange Act, 7 U.S.C. §§ 6c(a)(5)(C) and

13(a)(2).

       Bases and Pacilio have moved to dismiss the indictment on various grounds.

Their principal argument is that bids and offers placed in an open market cannot

constitute, as a matter of law, grounds for a charge of wire fraud or commodities
    Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 2 of 33 PageID #:1640




fraud. This is so, they contend, because the bids and offers accurately state their

terms and can be accepted (and enforced) by anyone in the market that wishes to fill

them. But this theory ignores the indictment’s allegations (which must be taken as

true at this stage) that Defendants never intended to fill the bids and orders in

question and placed them solely for the purpose of creating a misleading picture of

market conditions that they used to their benefit. For the reasons more fully

explained below, Defendants’ motions are denied.

                             I.     Factual Background1

        Bases and Pacilio have been employed as precious metals futures traders since

2008 and 2007, respectively. Indictment, Count 1 ¶¶ 1(a)–(b), ECF No. 67. They

worked at the same bank from June 2010 to June 2011, although they are alleged to

have engaged in unlawful conduct before, during, and after that period. Id. ¶¶ 1(a)–

(b), 2. According to the indictment, between at least June 2009 through October 2014,

Defendants engaged in a fraudulent scheme to artificially move the prices in various

precious metals futures markets in a way that facilitated the execution of certain

transactions that they wanted to execute. Id. ¶¶ 3–18, 24.

        To accomplish this, Defendants placed large orders on one side of a market

with the coinciding intent to cancel them prior to their execution for the purpose of

driving the price of the commodity futures contracts up or down. (Although the

indictment refers to these large orders as “Fraudulent Orders,” we will refer to them


1      The following allegations are taken from the indictment and must be accepted as true
in evaluating Defendants’ motions to dismiss. See United States v. Clark, 728 F.3d 622, 623
(7th Cir. 2013).


                                            2
  Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 3 of 33 PageID #:1641




as the “Subject Orders.”) Id. ¶¶ 3–8. At the same time, Bases and Pacilio placed

smaller orders that they actually wanted to execute on the other side of the market.

(The Court will refer to these smaller orders as the “Purposive Orders.”) Id. ¶¶ 9–12.

      For example, as described in the indictment, by placing numerous Subject

Orders to purchase certain futures contracts (orders to purchase future contracts are

called “bids”), Defendants led market participants to believe that there was a greater

demand for the contracts than actually was the case; this practice drove the market

price of the contracts up. At the same time that they submitted the Subject Orders,

Defendants placed Purposive Orders to sell the same futures contracts (orders to sell

future contracts are called “offers”) at a price just above the then-prevailing market

price. By artificially causing the market price to go up using this practice, Defendants

increased the likelihood that their Purposive Orders would be filled at a higher price

than they would have been able to obtain otherwise. Id. ¶ 10.

      The method also worked in the other direction. Defendants placed Subject

Orders to sell certain futures contracts (thereby creating an impression of increased

supply in the contracts), while simultaneously placing Purposive Orders to buy the

same contracts at a price lower than the then-prevailing market price. As other

market participants reacted to the Subject Orders, the price of the contracts went

down, and Defendants were able to fill their Purposive Orders at the lower price.

      In short, the indictment alleges, Defendants’ scheme of placing the Subject

Orders with the intent not to execute them induced other market participants to buy

or sell precious metals futures contracts at times, prices, and quantities that they



                                           3
  Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 4 of 33 PageID #:1642




otherwise would not have but for Defendants’ actions, in a way that benefited

Defendants financially. Id. ¶¶ 3, 6, 12. The indictment also claims that, in February

2011, Pacilio engaged in electronic communications with various traders, including

Bases and another co-conspirator, acknowledging his efforts to “push” the market by

using this trading strategy. Id. ¶¶ 17, 24.

                               II.    Legal Standard

      Under Federal Rule of Criminal Procedure 7(c)(1), “[t]he indictment or

information must be a plain, concise, and definite statement of the essential facts

constituting the offense charged.” Fed. R. Crim. P. 7(c)(1). “For each count, the

indictment or information must give the official or customary citation of the statute,

rule, regulation, or other provision of law that the defendant is alleged to have

violated.” Id. An indictment satisfies Rule 7(c)(1) if it “(1) states all the elements of

the crime charged; (2) adequately informs the defendant of the nature of the charges

so that he may prepare a defense; and (3) allows the defendant to plead the judgment

as a bar to any future prosecutions.” United States v. White, 610 F.3d 956, 958 (7th

Cir. 2010).

      If an indictment “tracks the words of a statute to state the elements of the

crime,” it generally suffices, and “while there must be enough factual particulars so

the defendant is aware of the specific conduct at issue, the presence or absence of any

particular fact is not dispositive.” Id. (internal quotation marks omitted). In this

way, the pleading requirements in criminal cases are less stringent than those in civil

cases. See United States v. Vaughn, 722 F.3d 918, 926 (7th Cir. 2013) (declining to



                                           4
     Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 5 of 33 PageID #:1643




apply Bell Atl. Corp v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S.

662 (2009), to criminal cases).

         That said, just as in the civil context, for the purpose of a motion to dismiss,

the allegations in the indictment are accepted as true and viewed in the light most

favorable to the government. Clark, 728 F.3d at 623; United States v. Yashar, 166

F.3d 873, 880 (7th Cir. 1999). And “indictments are reviewed on a practical basis and

in their entirety, rather than in a hypertechnical manner.” United States v. Smith,

230 F.3d 300, 305 (7th Cir. 2000) (internal quotation marks omitted).

                                     III.   Analysis

         Bases and Pacilio seek to dismiss the counts in the indictment on numerous

grounds. They attack the sufficiency of the indictment, seek dismissal of a portion of

the commodities fraud charges based upon the statute of limitations, and raise

constitutional challenges to the fraud and spoofing counts.

A.       Sufficiency of the Indictment

         Defendants first attack the sufficiency of the indictment with regard to the

wire and commodities fraud counts. Each count is addressed in turn.

         1.     Wire Fraud

         The federal wire fraud statute proscribes “any scheme or artifice to defraud, or

for obtaining money or property by means of false or fraudulent pretenses,

representations, or promises” via the use of wire, radio, or television communication.

18 U.S.C. § 1343. To convict a person under this section, the government must prove

that the defendant: “(1) was involved in a scheme to defraud; (2) had an intent to



                                             5
  Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 6 of 33 PageID #:1644




defraud; and (3) used the wires in furtherance of that scheme.” United States v.

Faruki, 803 F.3d 847, 852 (7th Cir. 2015) (citing United States v. Durham, 766 F.3d

672, 678 (7th Cir. 2014)). Establishing a scheme to defraud “requires the making of

a false statement or material misrepresentation, or the concealment of [a] material

fact.” Id. (citing United States v. Powell, 576 F.3d 482, 490 (7th Cir. 2009)).

      As an initial matter, Defendants contend that the indictment fails to

adequately plead wire fraud because the government has failed to allege an

affirmative misrepresentation of any kind. In Defendants’ view, open-market orders,

such as the Subject Orders, convey no information other than the price and quantity

specified in the orders themselves. And, because the orders accurately depict the

terms upon which they can be accepted by counterparties in the market, Defendants

assert, such open-market orders cannot form the basis of a misrepresentation claim.

Indeed, Defendants add, once a counterparty accepts a bid or offer placed on the

electronic exchange (which in this instance was COMEX), the originating party has

no choice but to honor the acceptance in accordance with COMEX rules.

      As a corollary, Defendants posit that, at best, the indictment’s allegations

amount only to a fraud by omission—that is, a failure by Defendants to disclose their

intent to cancel the Subject Orders at the time that they were placed. However,

Defendants note, because they had no legal duty to disclose this information to others

in the market, the omission cannot constitute wire fraud as a matter of law.

      For the first proposition, Defendants rely upon Sullivan & Long, Inc. v.

Scattered Corp., 47 F.3d 857 (7th Cir. 1995); United States v. Radley, 649 F. Supp. 2d



                                           6
  Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 7 of 33 PageID #:1645




803 (S.D. Tex. 2009), aff’d, 632 F.3d 177 (5th Cir. 2011); ATSI Communications, Inc.

v. Shaar Fund, Ltd., 493 F.3d 87 (2d Cir. 2007); GFL Advantage Fund, Ltd. v. Colkitt,

272 F.3d 189 (3d Cir. 2001), and CP Stone Fort Holdings, LLC, No. 16-C-4991, 2016

WL 5934096 (N.D. Ill. Oct. 11, 2016). But the problem with this argument is that it

misapprehends the contours of the alleged fraudulent scheme, beginning with its

intended targets.

      Defendants’ theory focuses exclusively on the potential counterparties to the

Subject Orders. As far as those counterparties are concerned, to the extent that they

accepted the Subject Orders (if anyone did), the bids and offers did state accurately

the price and quantity at which the orders were to be filled. But, in the fraudulent

scheme described in the indictment, the primary victims of the fraudulent scheme

were not the counterparties to Defendants’ Subject Orders, but the counterparties to

the Purposive Orders, who—along with the rest of market—reasonably believed that

the large Subject Orders were posted to the exchange either (1) with the intent to fill

them or (2) with the intent to fill them, except when certain conditions are triggered

between the time the orders are placed and they are executed (the latter scenario will

be discussed more below).

      Before addressing the cases cited by Defendants, we must first discuss United

States v. Coscia, 866 F.3d 782 (7th Cir. 2017). There, Coscia, a commodities futures

trader, used a computer program to place simultaneously large orders (which he had

no intention of executing) and small orders (which he hoped to fill) on opposite sides

of certain commodity futures markets. The large orders artificially distorted market



                                          7
  Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 8 of 33 PageID #:1646




prices, enabling him to fill his small orders and carry out his plan to buy low and sell

high. 866 F.3d at 787–88. A jury found him guilty of committing commodities fraud,

18 U.S.C. § 1348(1), and violating the anti-spoofing statute, 7 U.S.C. §§ 6c(a)(5)(C)

and 13(a)(2).

      Appealing his conviction, Coscia argued, among other things, that his actions

could not be deemed fraudulent as a matter of law, because the large orders were

fully executable on the market and subject to legitimate market risk. Id. at 797. The

Seventh Circuit disagreed stating, “We cannot accept this argument. At bottom, Mr.

Coscia confuses illusory orders with an illusion of market movement.” Id. (internal

quotations omitted; emphasis in original). “Mr. Coscia designed a scheme to pump

and deflate the market through the placement of large orders,” the court continued.

“His scheme was deceitful because, at the time he placed the large orders, he intended

to cancel the orders.” Id.

      Coscia appears to squarely dispose of Defendants’ argument. It is true that

Coscia involved commodities fraud, 18 U.S.C. § 1348(1), and not wire fraud, 18 U.S.C.

§ 1343, but the Seventh Circuit in Coscia recognized that the phrase “scheme to

defraud” had the same meaning under both statutes. See United States v. Vorley, 420

F. Supp. 3d 784, 794–95 (N.D. Ill. 2019) (observing that the Coscia court borrowed

the definition of a ‘scheme to defraud’ from the mail and wire fraud model jury

instructions). As such, “[i]f spoofing can be a scheme to defraud under 1348(1)—and




                                           8
    Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 9 of 33 PageID #:1647




it can, the Seventh Circuit has held—it can be a scheme to defraud under the wire

fraud statute as well.” Id.2

        Defendants, however, attempt to distinguish Coscia in two ways.                  First,

Defendants argue that Coscia is inapposite, because it addressed a conviction under

§ 1348(1), and not § 1348(2).3 Presumably, Defendants mean to argue that, had the

conviction in Coscia been under § 1348(2), the Seventh Circuit would have reached a

different result. See Def. Pacilio’s Mem. at 6 n.6, ECF No. 118 (arguing that Coscia

“does not change the long-standing requirement that, for a conviction to stand under

the wire fraud statute, a scheme requires the making of a false statement of material

representation, or the concealment of a material fact”). This argument appears to be

based upon Defendants’ belief that a violation of § 1343 (wire fraud)—like § 1383(2),

and unlike § 1383(1)—requires the use of “false or fraudulent pretenses,

representations, or promises,” and (at least in Defendants’ eyes) none are alleged

here. But this proposition is untenable for several reasons.

        First, Defendants’ argument assumes that § 1343 contains two independent

subparts—one that proscribes “any scheme or artifice to defraud,” and another that



2      The same definition of the phrase “scheme to defraud” has been commonly applied
across various federal fraud statutes. See, e.g., United States v. Doherty, 969 F.2d 425, 429
(7th Cir. 1992) (holding that “‘scheme to defraud’ means the same thing under 18 U.S.C. §§
1341, 1343, and 1344”); United States v. Bertram, 900 F.3d 743, 748–49 (6th Cir. 2018), cert.
denied, 139 S. Ct. 852 (2019) (holding that “scheme to defraud” in 18 U.S.C. § 1347 means
the same as the phrase under the wire fraud statute).

3      Section 1348(1) prohibits a “scheme or artifice . . . to defraud any person in connection
with any commodity for future delivery,” while § 1348(2) proscribes a “scheme . . . to obtain
[money or property] by means of false or fraudulent pretenses, representations, or promises.”
18 U.S.C. § 1348(1), (2).


                                               9
    Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 10 of 33 PageID #:1648




prohibits “any scheme or artifice . . . for obtaining money or property by means of

false or fraudulent pretenses, representations, or promises.” 18 U.S.C § 1343;4 see

Def. Pacilio’s Mem. at 6 (noting that § 1343 prohibits “a scheme or artifice (a) to

defraud or (b) to obtain money or property by means of false or fraudulent pretenses,

representations, or promises”). But this is not the case.

        As the district court laid out in Vorley, the phrase “or for obtaining money or

property by means of false of fraudulent pretenses, representations, or promises” was

added to the mail fraud statute (upon which the wire fraud statute is based) in 1909.

420 F. Supp. 3d at 794.5 But even after its addition, the Supreme Court understood

the mail fraud statute to define a single offense: engaging in a scheme to defraud by

using the mails. Loughrin v. United States, 573 U.S. 351, 359 (2014). And such a

scheme did not require the making of a false statement. Vorley, 420 F. Supp. 3d at

795.




4       Section 1343 states, in relevant part:

        Whoever, having devised or intending to devise any scheme or artifice to
        defraud, or for obtaining money or property by means of false or fraudulent
        pretenses, representations, or promises, transmits or causes to be transmitted
        by means of wire, radio, or television communication in interstate or foreign
        commerce, any writings, signs, signals, pictures, or sounds for the purpose of
        executing such scheme or artifice, shall be fined under this title or imprisoned
        not more than 20 years, or both.

18 U.S.C. § 1343.

5       The mail fraud statute begins with language identical to that used in the wire fraud
statute: “Whoever, having devised or intending to devise any scheme or artifice to defraud,
or for obtaining money or property by means of false or fraudulent pretenses, representations,
or promises . . . .” 18 U.S.C. § 1341.
                                                 10
 Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 11 of 33 PageID #:1649




      In fact, rather than limiting the reach of the mail fraud statute, the 1909

addition merely “clarified” that the pre-existing “scheme to defraud” language

“included certain conduct, rather than doing independent work.”         Id. (emphasis

added).   Therefore, Defendants’ parsing of § 1343 is incorrect, and the Seventh

Circuit’s discussion in Coscia construing the phrase “scheme to defraud” as it appears

in § 1383(1) is equally applicable to § 1343 and consistent with the way it has

interpreted that language in other contexts. See Powell, 576 F.3d at 491 (finding that,

even though a transaction on its face contained no misrepresentations and both

parties received what they bargained for, the failure to disclose “the whole story”

regarding defendants’ plan to profit from that transaction at the other party’s expense

constituted concealment sufficient to establish mail fraud); United States v. Sloan,

492 F.3d 884, 890 (7th Cir. 2007) (explaining that a scheme to defraud exists when a

defendant “demonstrated a departure from the fundamental honesty, moral

uprightness and candid dealings in the general life of the community”); United States

v. Richman, 944 F.2d 323, 332 n.10 (7th Cir. 1991) (rejecting notion that mail fraud

requires the making of a false statement as “an obvious misstatement of the law”

“because the mail fraud statute proscribes fraudulent schemes rather than specific

misrepresentations to the party to be defrauded”).

      What is more, even under Defendants’ construction, a scheme to defraud can

be established not only by false representations, but also through “false or fraudulent

pretenses.” 18 U.S.C. § 1343. Thus, even if Defendants were correct that the Subject

Orders did not constitute actionable misrepresentations, the indictment sufficiently



                                          11
    Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 12 of 33 PageID #:1650




pleads that Defendants induced market participants into transactions that they

otherwise would not have executed, under the false pretense that supply and demand

were at a certain level when, in fact, they were not. Indictment, Count I ¶ 3; see

United States v. Leahy, 464 F.3d 773, 789 (7th Cir. 2006) (finding a false pretense

sufficient to plead wire fraud when defendant was awarded contracts based on a

pretense involving falsely-awarded certifications).

        Next, Defendants attempt to distinguish Coscia by pointing out that the

present indictment does not accuse them of employing a computer program like that

used by Coscia. This is important, Defendants posit, because Coscia’s computer

algorithm eliminated the risk that his large orders would be filled, whereas

Defendants’ manual trading practices did not.

        But the Seventh Circuit in Coscia did not require the use of a computer

algorithm for a conviction under the commodities fraud statute. Rather, in Coscia,

the government pointed to the computer program and the fact that it was designed

to minimize the execution of the large orders to prove that Coscia had intended to

cancel the large orders when he first placed them—i.e., as proof of Coscia’s intent to

mislead other participants in the market in order to increase the probability of filling

his small orders.6


6       Coscia’s computer program was designed to cancel the large orders under three
conditions: (1) after a certain amount of time (usually milliseconds after the orders were
placed), (2) when a portion of a large order was filled, or (3) when all of Coscia’s small orders
were filled. Coscia, 866 F.3d at 789. As a result, for example, only 0.08% of his large orders
on the Chicago Mercantile Exchange were filled, while 35.61% of his small orders were filled.
Id. at 796. And, on the International Exchange, only 0.5% of Coscia’s large orders were filled.
Id. The government also offered testimony that Coscia’s order-to-fill ratio (that is, the
average size of the order he posted divided by the average size of the orders filled) was
                                               12
 Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 13 of 33 PageID #:1651




       As for Defendants’ contention that, because they traded manually, there was

a risk that their Subject Orders would be filled, while Coscia bore no such risk, this

is not entirely true. In fact, a portion (albeit small) of Coscia’s large orders were filled

by other market participants.        Certainly, Defendants may be correct that the

probability of filling their Subject Orders was greater than the probability of filling

Coscia’s orders. But exactly what that probability was and whether Defendants were

aware of it (and what actions they took in response) are all relevant factors in

determining whether Defendants possessed an intent to defraud other market

participants when the Subject Orders were placed.           At this stage, however, the

allegations in the indictment must be taken as true, and it will be up to the jury to

decide whether the government has proven beyond a reasonable doubt that

Defendants acted with the requisite intent to defraud when posting their orders.

Morissette v. United States, 342 U.S. 246, 274 (1952) (“Where intent of the accused is

an ingredient of the crime charged, its existence is a question of fact which must be

submitted to the jury.”)

       The cases cited by Defendants do not dictate a different result. In Sullivan &

Long, the Seventh Circuit held that the defendant, who had sold short more shares

of a company than were outstanding, was not liable for securities fraud because “the

plaintiffs could not count on the volume of short sales being capped at the total

number of shares outstanding.” 47 F.3d at 863. “They were on notice that the sort of



approximately 1,600%, while the ratio for other traders was typically between 91% and 264%.
Id. at 789.


                                            13
    Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 14 of 33 PageID #:1652




thing that did happen might happen . . . they were not deceived.” Id. By contrast,

here, the indictment alleges that, by submitting large orders that they intended not

to fill, Bases and Pacilio artificially moved the market in a way that deceived other

market participants. See Coscia, 866 F.3d at 800 (distinguishing Sullivan & Long).

        In ATSI Communications, the plaintiff relied upon a pattern of short-selling

with accompanying drops in stock price to allege that defendants had fraudulently

manipulated the market. 493 F.3d at 96–97. The Second Circuit disagreed. Starting

with the unremarkable premise that “short selling—even in high volumes—is not, by

itself, manipulation,” the court recognized that market deception arises from the fact

that investors are misled to believe “that prices at which they purchase and sell

securities are determined by the natural interplay of supply and demand, not rigged

by manipulators.” Id. at 100 (internal quotations and citation omitted). This is

precisely what the government alleges here—that Bases and Pacilio upset the

“natural interplay of supply and demand” by using the Subject Orders to inject false

supply and demand information into the market. See id.

        Similarly, in GFL Advantage Fund, Ltd. v. Colkitt, the Third Circuit held that

a claim of securities market manipulation requires plaintiff “to establish that the

alleged manipulator injected inaccurate information into the market or created a

false impression of market activity.” 272 F.3d 189, 205 (3d Cir. 2001) (internal

quotations and citation omitted). Again, that is what the indictment charges here.7



7      United States v. Finnerty also is distinguishable, because the government in that case
had presented at trial no “proof of manipulation or a false statement, breach of duty to
disclose, or deceptive communicative conduct,” 533 F.3d 143, 150 (2d Cir. 2008); see Coscia,
                                             14
 Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 15 of 33 PageID #:1653




       Lastly, the Court finds compelling the Coscia court’s discussion of Radley, 632

F.3d 177, and CP Stone, 2016 WL 5934096. See 866 F.3d at 797 n.64. There, the

Seventh Circuit aptly observed that, in neither case, did the government allege that

the defendants had created “the illusion of artificial market movement that included

the use of large orders to inflate the price while also taking steps to avoid transactions

in the large orders.” Id. That is precisely the crux of the government’s case here.

       Before moving on, it is necessary to address Defendants’ argument that the

Subject Orders could not have deceived other market participants as a matter of law,

because the participants would have been aware of the possibility that the Subject

Orders had been placed without any intent to fill them. In support, Defendants point

to other trading devices—such as “iceberg orders” and “partial-fill orders—that are

common trading practices in the commodity futures markets.

       In brief, “iceberg orders” apportion large orders into smaller orders, Coscia,

866 F.3d at 800 n.80; while “partial-fill orders” are programmed to cancel the balance

of an order once a predetermined portion is filled, Def. Pacilio’s Mem. at 12. In both

cases, the orders are “designed to be executed under certain circumstances.” Coscia,

866 F.3d at 800. Put another way, the party submitting these types of orders intends

to fill the order up until a certain condition is met (if the condition is triggered at all).

Defendants hope to analogize their conduct to such orders, noting “the government

does not explain why a trader cannot place an order with both the intent to cancel in

the future and a willingness to trade in the meantime.” Defs.’ Joint Reply at 4, ECF


866 F.3d at 800 (distinguishing Finnerty). Here, this is the core of the government’s
allegations, and whether it can prove it will be left to trial.
                                             15
  Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 16 of 33 PageID #:1654




No. 144 (emphasis in original). But that is not the conduct the government challenges

here. Rather, what the government claims is that Bases and Pacilio submitted the

Subject Orders with the intent to not fill them—that is, with no “willingness to trade

[them] in the meantime.” See Coscia, 866 F.3d at 795 (“The fundamental difference

is that legal trades are cancelled only following a condition subsequent to placing the

order, whereas orders placed in a spoofing scheme are never intended to be filled at

all.”).

          Defendants’ second argument flows from the first. They contend that, because

the government’s case is premised not on affirmative misrepresentations, but

material omissions (that is, Defendants’ failure to inform the marketplace that they

had no intention of filling the Subject Orders when they placed them), the wire fraud

counts must be dismissed, because a fraud charge cannot be based upon an omission

absent a duty to disclose. But Defendants’ crabbed view of the wire fraud statute is

incorrect.

          Like other circuits, the Seventh Circuit has construed the wire fraud statute

broadly. See United States v. Weimert, 819 F.3d 351, 355 (7th Cir. 2016) (“[T]he wire

fraud statute has been interpreted to reach a broad range of activity.”); see also United

States v. Greenberg, 835 F.3d 295, 306 (2d Cir. 2016) (statutory language in wire fraud

statute is “broad enough to include a wide variety of deceptions intended to deprive

another of money or property”) (internal quotations and citation omitted). And, so

construed, the statute prohibits “not only false statements of fact but also misleading

half-truths and knowingly false promises” and “can also include the omission or



                                            16
    Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 17 of 33 PageID #:1655




concealment of material information, even absent an affirmative duty to disclose, if

the omission was intended to induce a false belief and action to the advantage of the

schemer.” Weimert, 819 F.3d at 355 (emphasis added). And so, “actionable deception

can include false statements of fact, misleading half-truths, deception omissions, and

false promises of future action.” Id. at 3578; see also Faruki, 803 F.3d at 852 (wire

fraud requires “the making of a false statement or material misrepresentation, or the

concealment of a material fact” (citing United States v. Stephens, 421 F.3d 503, 507

(7th Cir. 2005)) (emphasis added); United States v. Morris, 80 F.3d 1151, 1160–61

(7th Cir. 1996)) (mail and wire fraud statutes “apply not only to false or fraudulent

representations, but also to the omission or concealment of material information,

even where no statute or regulation imposes a duty of disclosure”) (internal citations

omitted); United States v. Dial, 757 F.2d 163, 169 (7th Cir. 1985) (upholding

conviction of commodities future brokers for wire fraud because “their trading an

unmargined account was an active misrepresentation and hence actionable even

without a breach of fiduciary duty”); United States v. Hollnagel, 955 F. Supp. 2d 830,




8      In Weimert, the Seventh Circuit recognized the broad reach of the wire fraud statute,
but noted that the statute is not without its limits, holding that the statute does not
criminalize a person’s “lack of candor about the negotiating positions of parties to a business
deal” where the parties’ negotiating positions were not “likely to affect the decisions of a party
on the other side of the deal.” 819 F.3d 351, 356–57 (7th Cir. 2016). By contrast, here, Bases’s
and Pacilio’s actions are alleged to have induced other market participants to buy or sell
precious metals futures contracts at times, prices, and quantities that they otherwise would
not have. Indictment, Count 1 ¶¶ 9–12.


                                               17
    Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 18 of 33 PageID #:1656




843 (N.D. Ill. 2013) (rejecting an argument that an omission cannot constitute wire

fraud in the absence of a duty because “no such absolute requirement exists”).9

        The indictment at issue claims that Bases and Pacilio engaged in an effort to

“deceive other market participants by injecting materially false and misleading

information into the . . . market that indicated increased supply or demand in order

to induce market participants to buy or sell . . . contracts at prices, quantities, and

times that they would not have otherwise.” Indictment, Count I ¶ 3. They did so, the

government says, by submitting large orders even when they intended never to fill

them in order to artificially move the market price. These allegations are sufficient

to withstand a challenge at the pleading stage, and Defendants’ motion to dismiss the

wire fraud charge as insufficiently pleaded is denied.

        2.     Commodities Fraud

        Next, Defendants argue that the indictment fails to adequately plead

commodities fraud. The statute criminalizes executing, or attempting to execute, a

“scheme or artifice” (1) “to defraud any person in connection with any commodity for

future delivery,” 18 U.S.C. § 1348(1), or (2) “to obtain, by means of false or fraudulent

pretenses, representations, or promises, any money or property in connection with

the purchase or sale of any commodity for future delivery,” 18 U.S.C. § 1348(2). The

indictment charges Defendants with violating both provisions.


9      Reynold v. East Dyer Dev. Co., 882 F.2d 1249 (7th Cir. 1989), and United States v.
Dick, 744 F.2d 546, 550 (7th Cir. 1984), do not help Defendants. In Reynolds, the Seventh
Circuit found “no active or elaborate steps to conceal” or a “failure to disclose part of a larger
pattern of lies or half-truths.” 882 F.2d at 1253. In Dick, the Seventh Circuit affirmed the
defendants’ convictions of mail fraud, holding, inter alia, that even “[r]eckless disregard for
truth or falsity is sufficient to sustain a conviction for mail fraud.” 744 F.2d at 551.
                                               18
 Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 19 of 33 PageID #:1657




      As before, Bases and Pacilio argue that their orders presented genuine market

risk and would have been executed if accepted and, therefore, cannot constitute fraud

as a matter of law. But this is just the same argument presented above, and it fails

for the same reasons.

      Next, Defendants contend that, in order to plead commodities fraud, there

must be an allegation of market manipulation, and open-market orders subject to

market risk cannot be manipulative. Def. Bases’s Mem. at 9, ECF No. 117; Def.

Pacilio’s Mem. at 12–13. Defendants, however, fail to cite any support for the notion

that 18 U.S.C. § 1348 requires market manipulation. Rather, their argument rests

on civil cases interpreting 17 C.F.R. § 240.10b, SEC Rule 10b-5, or 15 U.S.C. § 78i,

which explicitly require manipulation. See, e.g., Sante Fe Indus. v. Green, 430 U.S.

462, 476–77 (1977); Ernst & Ernst v. Hochfelder, 425 U.S. 185, 185 (1976); ATSI

Commc’ns, 493 F.3d at 101; GFL Advantage Fund, 272 F.3d at 199; Sullivan & Long,

47 F.3d at 864–65; CP Stone, 2016 WL 5934096, at *1.

      On the other hand, 18 U.S.C. § 1348 by its terms does not. Compare Coscia,

866 F.3d at 796–97 (explaining that § 1348 requires fraudulent intent, a scheme or

artifice to defraud, and a nexus to a security without requiring manipulation or

deception), with Santa Fe Indus., 430 U.S. at 473–74 (explaining that a cause of

action under § 10b and Rule 10b-5 succeeds “only if the conduct alleged can be fairly

viewed as manipulative or deceptive within the meaning of the statute”) (internal

quotations and citation omitted), and ATSI Commc’ns., 493 F.3d at 101 (explaining




                                         19
 Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 20 of 33 PageID #:1658




that market manipulation under § 240.10b-5 requires six elements, including

“manipulative acts”).

      Finally, Pacilio argues that spoofing cannot constitute grounds for fraud

because Congress deliberately chose to create a separate anti-spoofing statute,

namely 7 U.S.C. § 6c(a)(5)(C) (“It shall be unlawful for any person to engage in

conduct . . . commonly known to the trade as . . . “spoofing” (bidding or offering with

the intent to cancel the bid or offer before execution.)”. He posits that, if Congress

had intended spoofing to equate to fraud, “there would be no reason to create an

entirely new category of conduct and place it in a section . . . separate and apart from”

the fraud statutes. Def. Pacilio’s Mem. at 10.

      But this argument rests on the false premise that the indictment equates

spoofing to fraud. It does not. Rather, the indictment alleges conduct sufficient to

give rise to spoofing and fraud. Spoofing is a prosecutable offense under 7 U.S.C. §

6c(a)(5)(C) when someone engages in “bidding or offering with the intent to cancel the

bid or offer before execution,” but such conduct may also be implicated in a larger

scheme where, as here, spoofing was allegedly used in a “scheme to defraud” to obtain

money or property by means of “false or fraudulent pretenses, representations, or

promises,” 18 U.S.C. § 1348. And the notion that the same conduct may be chargeable

as multiple different crimes is nothing new.        See, e.g., Sloan, 492 F.3d at 884

(affirming conviction of both mail and wire fraud). What is more, Coscia scotches the

argument by upholding a conviction of both spoofing and commodities fraud. 866

F.3d at 661. Accordingly, this basis for dismissal also is denied.



                                           20
 Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 21 of 33 PageID #:1659




B.     Statute-of-Limitations Challenge

      Commodities fraud has a statute of limitations of six years. 18 U.S.C. § 3301.

Because the indictment was returned on July 17, 2018, the limitations period extends

back to July 17, 2012. Here, the indictment alleges that Bases and Pacilio each

committed commodities fraud from “June 2009 and continuing through at least in or

around January 2014.”     Indictment Count 2 ¶ 20; id. Count 3 ¶ 22.        And so,

Defendants assert that at least a portion of the commodities fraud counts

(presumably, the portion that allegedly took place before July 17, 2012) must be

dismissed.

      In support, Bases and Pacilio rely on United States v. Yashar, 166 F.3d at 875.

In that case, the defendant had received wages for ostensibly serving as a City of

Chicago committee member from June 1, 1989, until September 1, 1992, when in fact

he had performed little to no work during this time. This “ghost payroller” was

charged with one count of violating 18 U.S.C. § 666 for misappropriating government

property valued at more than $5,000 during a one-year period in which the City of

Chicago received more than $10,000 in federal benefits.       Id.   The time period

encompassed by the charge was between September 1, 1991, and September 1, 1992,

and the operative return date of the indictment was August 13, 1997. Because § 666

has a five-year limitations period, Yashar moved to dismiss the portion of the charge

that was based upon conduct prior to August 13, 1992. The district court agreed.

      On appeal, both sides acknowledged that the “continuing offense” doctrine

enunciated by the Supreme Court in Toussie v. United States, 397 U.S. 112, 115



                                         21
     Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 22 of 33 PageID #:1660




(1970), did not apply.10 Nonetheless, the government argued that an indictment

should be deemed timely so long as a single act within the continuing course of

conduct occurred after the limitations cut-off date, even if that act did not satisfy all

the elements, or any element in its entirety, of the charged offense within the

limitations period. Id. at 876. For his part, Yashar asserted that the government

must establish that all elements of the crime occurred within the limitations period.

Id.

         The Seventh Circuit rejected both arguments, holding “that for offenses that

are not continuing offenses under Toussie, the offense is committed and the

limitations period begins to run once all elements of the offense are established,

regardless of whether the defendant continues to engage in criminal conduct.” Id. at

879–80. Because it was unclear from the indictment whether the government was

alleging that at least $5,000 was taken by Yashar and $10,000 in benefits received by

the City before the limitations period had expired, the Yashar court vacated the

district court’s denial of the motion to dismiss and remanded for further proceedings.

Id. at 880.

         Yashar is similar to this case in one respect. The parties here agree that the

commodities fraud is not a continuing offense under Toussie. But, this is where the

similarity ends. Unlike the ghost payrolling crime charged in Yashar, the crime of



10     The Supreme Court in Toussie held that an extension of the limitations period under
the continuing offense doctrine should not be permitted “unless the explicit language of the
substantive criminal statute compels such a conclusion, or the nature of the crime involved
is such that Congress must assuredly have intended that it be treated as a continuing
[offense].” 397 U.S. at 115 (internal quotations and citations omitted).
                                            22
 Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 23 of 33 PageID #:1661




commodities fraud is a scheme offense, and this distinction is fatal to Defendants’

position. Compare 18 U.S.C. § 1348, with 18 U.S.C. § 666. The Court finds United

States v. Longfellow, 43 F.3d 318 (7th Cir. 1994), instructive.

      In Longfellow, the government charged the defendant with bank fraud under

18 U.S.C. § 1344, alleging that he had engaged in a scheme to defraud a credit union

(where he was the President and Chief Operative Officer) by approving loans to

facilitate the sale of properties that he himself owned; failing to properly record the

sales; keeping the deeds in his own name, rather than transferring them to the credit

union or the purchaser; and concealing his interests from other credit union directors.

Id. at 319. The indictment listed six separate loans that were closed between April

1982 and February 1984 and alleged a separate refinancing of one of the loans in

April 1985 as the “execution” of the scheme. Id. at 322.

      The indictment was issued in November 1992, and, due to a statutory

amendment, could only encompass acts that occurred after August 1984. Id. As such,

the defendant moved to dismiss the charge, arguing that each of the six loans at issue

were outside the limitations period.      Id.   He also argued that the April 1985

refinancing of a previous loan was merely a continuation of a 1983 loan, which was

barred, and thus could not extend the limitations period. Id. at 324–25. The district

court disagreed, and the Seventh Circuit affirmed. Id. at 326.

      Noting that the bank fraud statute “punishes each execution of a fraudulent

scheme rather than each act in furtherance of such a scheme,” id. at 323 (internal

quotations and citations omitted), the Seventh Circuit held that the 1985 refinancing



                                          23
 Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 24 of 33 PageID #:1662




constituted a separate “execution” of the charged bank fraud, because it created a

new, independent risk for the credit union. Id. at 324–25. And, because the 1985

refinancing was within the limitations period, “[t]he fact that only one or two

executions fell within the Statute of Limitations does not detract from the entire

pattern of loans’ being a scheme, and renders Longfellow no less culpable for the

entire scheme.” Id. at 325.

      Here, the government alleges that Bases engaged in a scheme to commit

commodities fraud with executions occurring from June 2009 through at least

January 2014, and that Pacilio engaged in a scheme with executions occurring from

August 2009 through at least October 2014. Indictment Count 2 ¶ 20; id. Count 3 ¶

22. Furthermore, according to the indictment, each execution of the scheme—a

number of which occurred after July 17, 2012—created new and different risks for

other market participants, and each execution was chronologically and substantively

independent with its own function and purpose. See Indictment Count 1 ¶ 3; id.

Count 2 ¶ 19–29; id. Count 3 ¶¶ 21–22. Accordingly, if the allegations are proven

true, Defendants would be liable for the entire scheme, even if some of the conduct at

issue occurred prior to July 2012. See, e.g., Longfellow, 43 F.3d at 322–25; United

States v. O’Brien, No. 17 CR 239, 2018 WL 4205472, at *15 (N.D. Ill. Sept. 4, 2018)

(finding that at least one execution of a mail and bank fraud scheme falling within

the limitations period “brings the entire scheme within the statute of limitations”).

Thus, Defendants’ motion based upon the statute of limitations is denied.




                                         24
 Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 25 of 33 PageID #:1663




C.    Defendants’ Constitutional Arguments

      Defendants next argue that the commodities and wire fraud statutes are

unconstitutionally vague as applied to them in violation of the Fifth Amendment’s

guarantee of fair notice. Pacilio also contends that the anti-spoofing statute, 7 U.S.C.

§ 6c(a)(5)(C), is an unconstitutional restriction on commercial speech and ensnares

truthful speech in a way that is disproportionate to the government’s interest in

preventing spoofing.

      1.      Fair Notice Challenge

      To satisfy due process, a criminal statute must “‘define the criminal offense (1)

with sufficient definiteness that ordinary people can understand what conduct is

prohibited and (2) in a manner that does not encourage arbitrary and discriminatory

enforcement.’”   Skilling v. United States, 561 U.S. 358, 402–03 (2010) (quoting

Kolender v. Lawson, 461 U.S. 352, 357 (1983)). Furthermore, a vagueness challenge

“not premised on the First Amendment is evaluated as-applied, rather than facially.”

United States v. Calimlim, 538 F.3d 706, 710–11 (7th Cir. 2008) (citing Chapman v.

United States, 500 U.S. 453, 467 (1991)). And, in conducting this analysis, courts

must consider “the statute, either standing alone or as construed” to see if it was

“reasonably clear at the relevant time that the defendant’s conduct was criminal.”

United States v. Lanier, 520 U.S. 259, 267 (1997). Moreover, it is important to note

that “a scienter requirement in a statute alleviate[s] vagueness concerns.” McFadden

v. United States, 135 S. Ct. 2298, 2307 (2015) (internal quotations and citation

omitted).



                                          25
 Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 26 of 33 PageID #:1664




         Defendants contend that applying the commodities and wire fraud statutes to

their conduct is void for vagueness, because the statutes had never been applied to

spoofing prior to Coscia’s indictment in 2014. According to Defendants, to the extent

that their alleged spoofing activities predated Coscia, they could not have known that

this conduct constituted a crime. Defendants also argue that the statutes themselves

fail to give notice that spoofing might count as fraud, especially given that Congress

categorized spoofing as a “disruptive practice” in 7 U.S.C. § 6c(a)(5)(C), rather than

fraud.

         The same challenge to the commodities fraud statute was rejected by the

district court in Coscia, 100 F. Supp. 3d 653 (N.D. Ill. 2015), aff’d, 866 F.3d 782 (7th

Cir. 2017). Like Defendants here, Coscia claimed an absence of authority “that could

have provided reasonable notice that [his] trading activity might be considered a form

of fraud at the time of that activity.” Id. at 661. But the district court “declin[ed] to

conclude, based solely on the scarcity of cases interpreting [the commodities fraud

statute] that the statute fails to provide a person of ordinary intelligence fair notice

of the conduct that it prohibits,” finding that the indictment, which alleged false

impressions, fraudulent inducement, and tricking others, was “consistent with [a]

scheme to defraud . . . .” Id.

         Similarly, the present indictment alleges that Defendants presented false and

misleading information to market participants, inducing them to execute

transactions that inured to Defendants’ financial benefit. Indictment, Count 1 ¶¶

2(b)–11. That the fraud also constitutes spoofing is of little moment because the



                                           26
 Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 27 of 33 PageID #:1665




alleged conduct describes a scheme to defraud as defined by the commodities fraud

statute and construed by ample case law at the time the conduct took place. Pacilio

concedes as much in his brief. Def. Pacilio’s Mem. at 14 (“The commodities fraud and

wire fraud statutes were actively enforced long before the passage of Dodd-Frank.”).

Thus, the Court concludes that the statute is sufficiently definite to give an ordinary

person notice that such conduct could be charged as commodities fraud. See Coscia,

100 F. Supp. 3d. at 661.

      Defendants’ contention that the wire fraud statute does not provide fair notice

falters for the same reason. In pertinent part, the wire fraud statute requirements

mirror those of the commodities fraud statute. Both the commodities fraud and wire

fraud statutes require a scheme or artifice to defraud. 18 U.S.C. §§ 1343, 1348. In

addition, the definition of a scheme to defraud is the same under both statutes.

Compare Jury Instructions, United States v. Coscia, 14 CR 551, ECF No. 85 (defining

a scheme to defraud to establish commodities fraud as “a plan or course of action

intended to deceive or cheat another”), with 7th Cir. Pattern Fed. Jury Instr., Crim.

(2012 ed.) for 18 U.S.C. §§ 1341 and 1343 (defining a scheme to defraud to establish

wire fraud as “a scheme that is intended to deceive or cheat another”). Accordingly,

there is no reason to believe that Coscia’s holding as to the commodities fraud statute

also would not apply to the wire fraud statute.

      It is true, as Pacilio points out, that “due process bars courts from applying a

novel construction of a criminal statute to conduct that neither the statute nor any

prior judicial decision has fairly disclosed to be within its scope,” see Lanier, 520 U.S.



                                           27
 Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 28 of 33 PageID #:1666




at 266. But the wire fraud statute makes criminal “a scheme or artifice to defraud .

. . by means of false or fraudulent pretenses, representations, or promises” for the

purpose of “obtaining money or property” using electronic communications. 18 U.S.C.

§ 1343. Regardless of the novelty of the conduct, so long as it falls within the statute’s

plain language, as is the case here, there is fair notice. See United States v. Walters,

711 F. Supp. 1435, 1438 (N.D. Ill. 1989) (rejecting due process challenge where

alleged fraud scheme to obtain college scholarships by mailing falsified eligibility

information presented a case of first impression). Furthermore, because the statute

is not ambiguous as applied to Defendants’ conduct, the rule of lenity does not apply.

Lanier, 520 U.S. at 266 (explaining that the rule of lenity requires ambiguity in a

criminal statute to be resolved in favor of lenity).

      Defendants also cite to Skilling v. United States, 561 U.S. at 402–03, and FCC

v. Fox Television Stations, Inc., 567 U.S. 239 (2012). Both are unavailing. In Skilling,

the Supreme Court determined, as a matter of first impression, what types of schemes

qualified as honest-services fraud. Skilling, 561 U.S. at 408–09. In Fox, the Supreme

Court considered an “abrupt change” in an agency’s previous interpretation of a

regulation. Here, however, the term “scheme or artifice to defraud” as it appears in

federal fraud statutes has been interpreted broadly and consistently over the years.

See, e.g., Pasquantino v. United States, 544 U.S. 349, 377 (2005) (interpreting “scheme

or artifice to defraud” expansively to prohibit foreign tax law fraud); Durland v.

United States, 161 U.S. 306, 313 (1896) (extending wire fraud to “everything designed




                                           28
 Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 29 of 33 PageID #:1667




to defraud by representations as to the past or present, or suggestions and promises

as to the future”).

       For these reasons, Defendants’ motions to dismiss the indictment on vagueness

grounds is denied.

       2.     Commercial Speech Challenge

       Next, Pacilio argues that the anti-spoofing statute is an unconstitutional

restriction on commercial speech. Commercial speech is “speech that proposes a

commercial transaction” and is protected by the First Amendment, albeit to a lesser

degree than noncommercial speech. Jordan v. Jewel Food Stores, Inc., 743 F.3d 509,

515–16 (7th Cir. 2014); see also Bd. of Trs. of State Univ. of New York v. Fox, 492 U.S.

469, 477 (1989) (“[C]ommercial speech [enjoys] a limited measure of protection,

commensurate with its subordinate position in the scale of First Amendment values,

and is subject to modes of regulation that might be impermissible in the realm of

noncommercial expression.”) (internal quotation marks omitted).

       That said, false and misleading commercial speech is not entitled to any First

Amendment protection. Cent. Hudson Gas & Elec. Corp. v. Pub. Serv. Comm’n of

New York, 447 U.S. 557, 563 (1980). For this reason, the government “may ban forms

of communication more likely to deceive the public than to inform it or commercial

speech related to illegal activity.” Id. at 563–64 (citations omitted). Only if the speech

is “neither misleading nor related to unlawful activity” is the government’s regulation

power limited. Id. at 564.




                                           29
     Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 30 of 33 PageID #:1668




         To guide the lower courts, the Supreme Court in Central Hudson developed the

following test. First, the court must ask whether the commercial speech in question

is lawful and not misleading and whether the asserted government interest in

regulating the speech is substantial.        Id. at 566. If the answer to both of these

questions is yes, the court must determine whether the regulation “directly advances”

the government’s asserted interest and whether it is “not more extensive than

necessary to serve that interest.” Id.

         Pacilio argues that the anti-spoofing statute’s ban on “bidding or offering with

the intent to cancel the bid or offer before execution,” 7 U.S.C. § 6c(a)(5)(C), ensnares

truthful commercial speech in a way that fails the Central Hudson test. But this

argument fails for a number of reasons.

         As a preliminary matter, Pacilio misapprehends the conduct that the statute

prohibits. As the government notes, the anti-spoofing provision prohibits traders

from placing orders that “are never intended to be filled at all.” Coscia, 866 F.3d at

795. This distinguishes such orders from other lawful orders, such as “fill-or-kill” and

“stop-loss” orders, that “are designed to be executed upon the arrival of certain

subsequent events.” 866 F.3d at 795 (emphasis in original).11



11      Pacilio also refers to “hedge,” “ping,” and “price discovery” orders and contends that
they are subject to the anti-spoofing provision because a trader places them with the intent
to cancel them before execution. Def. Pacilio’s Mem. at 21; Def. Pacilio’s Reply Mem. 8–9,
ECF No. 145. But he does not elucidate whether such orders “are never intended to be filled
at all.” Def. Pacilio’s Mem. at 21; Def. Pacilio’s Reply Mem. 8–9. In fact, from his own
description of these orders, the opposite appears to be true. When discussing hedge orders,
Pacilio explains that they are placed “for risk management purposes” but are cancelled when
the market “move[s] in a favorable direction.” Def. Pacilio’s Mem. at 21. He explains that
ping orders are placed to explore market depth, suggesting that they are cancelled if there
was insufficient depth. Id. And he states that price discovery orders are placed for the
                                             30
     Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 31 of 33 PageID #:1669




         Operating under this faulty understanding, Pacilio next contends that the

anti-spoofing statute regulates truthful speech, because all open-market orders

accurately reflect to market participants the terms on which they can be filled. But

this is the same argument he has made before, just under a different guise. In the

scheme described in the indictment, the Subject Orders do not constitute truthful

speech, but fraudulent speech. This is so because (it is alleged) Defendants intended

not to fill them at the time that the orders were placed. Again, this is precisely the

type of speech and conduct that the Seventh Circuit considered fraudulent in Coscia,

866 F.3d at 787, and fraudulent commercial speech is not entitled to First

Amendment protection.       See United States v. Alvarez, 567 U.S. 709, 723 (2012)

(“[F]raudulent speech generally falls outside the protections of the First

Amendment[.]).12

         Furthermore, Pacilio’s argument presumes that the anti-spoofing statute

targets speech—that is, the terms of the offer or bid when it is posted. This too is

incorrect. The statute is directed not at speech, but at the conduct of the trader using

the speech, namely, the placing bids or orders in the commodities market with the

intent to not fill them at all. Indeed, “it has never been deemed an abridgement of



purpose of exploring market liquidity, and, therefore, would presumably only be cancelled if
there was insufficient market liquidity. Id.

12     For this reason, Pacilio’s reliance upon Edenfield v. Fane, 507 U.S. 761 (1994), is
misplaced. Def. Pacilio’s Mem. at 22; Def. Pacilio’s Reply at 7–8, ECF No. 145. In Edenfield,
the Supreme Court struck down a regulation banning all personal solicitation of customers
by accountants, including truthful and nonmisleading communications. Id. at 777. The
Edenfield court, however, distinguished blanket bans from bans of fraudulent or deceptive
commercial expression, stating that the government “may ban commercial expression that is
fraudulent or deceptive without further justification.” Id. at 768–69.
                                             31
     Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 32 of 33 PageID #:1670




freedom of speech . . . to make a course of conduct illegal merely because the conduct

was in part initiated, evidenced, or carried out by means of language, either spoken,

written, or printed.” Ohralik v. Ohio State Bar Ass’n, 436 U.S. 447, 456 (1978)

(quoting Giboney v. Empire Storage & Ice Co., 336 U.S. 490, 502 (1949)) (emphasis

added).     Put another way, the government “does not lose its power to regulate

commercial activity deemed harmful to the public whenever speech is a component of

that activity.” Id.

         Examples of such statutory limitations on speech (or, more accurately, the use

of speech) abound. Take, for example, governmental restrictions placed upon “the

exchange of information about securities,” “corporate proxy statements,” or “the

exchange of price and production information among competitors.” Id. (citations

omitted).13 Similarly, here, the anti-spoofing statute does not regulate speech per

se—i.e., the terms that a trader must use when placing bids or offers—instead, it

prohibits the fraudulent conduct of using the instrumentality of speech to create an

illusion that supply and demand are at certain levels, when they are not.

         For these reasons, Defendants have failed to establish that the anti-spoofing

provision is unconstitutional under the Central Hudson test.




13      Just to expand on the last example, when competitors exchange communications
regarding the prices that they will charge for competing products, the information is truthful
(it must be for the price-fixing conspiracy to succeed), but the act of exchanging such
information is prohibited by antitrust laws. See, e.g., Am. Column & Lumber Co. v. United
States, 257 U.S. 377, 392, 412 (1921) (finding that an industry plan to disclose price and
quantity information amongst industry members for the alleged purpose of gaining accurate
knowledge of market conditions was subject to regulation to avoid using that information to
artificially raise prices).
                                             32
 Case: 1:18-cr-00048 Document #: 301 Filed: 05/20/20 Page 33 of 33 PageID #:1671




                                  IV.    Conclusion

      For the foregoing reasons, Defendants Bases’s and Pacilio’s Motions to Dismiss

the Indictment are denied.



IT IS SO ORDERED.                       ENTERED 5/20/20



                                        ____________________________________
                                        John Z. Lee
                                        United States District Judge




                                         33
